ja
Order issued September        t   I    ,   2012




                                                    In The
                                            Qtnurt øf Apprat
                          3FiftI! 1i,trirt uf                       tt   3attai
                                              No. 05-12-00534-CV


                   STEWART TITLE GUARANTY COMPANY, Appellant

                                                      V.

                                      JOHN MIMS, ET AL, Appellees


                                                  ORDER

       We GRANT appellees’ agreed motion for leave to file a sur-reply brief. We ORDER the

sur-reply brief attached as Exhibit A to its motion filed as of the date of this order.




                                                               1’f
                                                               9
                                                               cA1oLyM            -

                                                               iHIEF JS2hCFj
                                                           /                /
                                                                           1’
                                                      /1         11